WALSH, J.
Heard on petitioner’s motion for a new trial after verdict for petitioner in the sum of $129,437.50.
This was a petition filed by the Smith Real Estate Company for the assessment of its damages by a jury for land and buildings condemned by the S.ate for the new Providence County Court House. The land contained 5,747 square feet, had two brick buildings thereon, was bounded easterly on South Main street, southerly on Wythe street, westerly on South Water street, and northerly on lands formerly of Nicola Caldarone and the Providence Public Market, in the City of Providence.
The question submitted to the jury was the value of these premises as of May 14, 1929, the date of the taking. In determining the value, evidence on the part of the petitioner comprised that of John R. Cottam, who placed a value upon the land and buildings as a unit of $182,825.00, of Francis M. Smith, whose estimate was $175,000.00, and Robert L. Walker, whose estimate was $178.542 50. The respondent introduced James H. Hurley, whose estimate was $133,330.00', Ralph B. Taylor, whose estimate was $125,000.00, J. Benjamin Nevin, whose estimate was $123,230.00', Arthur W. Drew, whose estimate was $125,000.00, and John B. Carpenter, whose estimate was $130,-000.00. The jury placed a value upon the land and buildings as of May 14, 1929, of $125,000.00, which with interest from July 1, 1929, to the date of the verdict amounting to $5,937.50 gave a total figure of their verdict as $129,-437.50.
The testimony as to the value of this property was conflicting. The jury *162was not influenced by passion or prejudice and did not disregard tbe evidence in tbe case. Tbe jury was aided by a comprehensive view of tbe premises ' before tbe testimony was introduced. They were charged with tbe duty of giving actual compensation for tbe property taken to tbe owner. They adopted a figure which was testified to by two of tbe experts put on tbe stand by the Commission. There was ample evidence to sustain tbe amount of their verdict, and tbe, Court cannot say that tbe amount so awarded is inadequate.
For petitioner: A. A. Thomas, Gla-son, Brereton & Kingsley.
For respondent: Oscar L. Heltzen.
Motion for a new trial denied.